   8:20-cv-00241-JFB-MDN Doc # 10 Filed: 09/30/20 Page 1 of 1 - Page ID # 18




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

THOMAS G. CABELA,

                     Plaintiff,                                 8:20CV241

       vs.
                                                                 ORDER
UNITED STATES POSTAL SERVICE,

                     Defendant.


      This matter comes before the Court on the parties’ Stipulation for Dismissal (Filing

No. 9) of this case with prejudice. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs.



      Dated this 30th day of September, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
